PRESS RELEASE For Immediate Release Consolidated-Tomoka Land Co. Date: May 15, 2008 Contact: Bruce W. Teeters, Sr. Vice President Phone: (386) 274-2202 Facsimile: (386) 274-1223 CONSOLIDATED-TOMOKA LAND CO. BOARD RESPONDS TO WINTERGREEN ADVISERS, LLC DAYTONA BEACH, FLORIDA - Consolidated-Tomoka Land Co. (AMEX–CTO) sent the following letter to Mr. David J. Winters of Wintergreen Advisers, LLC: VIA FEDERAL EXPRESS May 14, Wintergreen Advisers, LLC Attn:David J. Winters 333 Route 46 West, Suite 204 Mountain Lakes, New Jersey07046 RE:Your Letter of April 21, 2008 Dear Mr.
